Ms. Rebecca A. Jones County Civil Attorney, Columbia County 124 South Jackson, Suite 408 P.O. Box 702 Magnolia, Arkansas 71754-0702
Dear Ms. Jones:
I am writing in response to your request that I review a proposed Interlocal Cooperation Agreement between Columbia County and the City of Magnolia concerning the joint funding of the multi-jurisidictional answering point for a 911 public communications safety center. The agreement is entered into pursuant to A.C.A. § 14-14-910 and you ask that I review the agreement under subsection (e) of that statute to determine whether it is in proper form and compatible with the laws of the State of Arkansas.
I must note that my approval of this particular agreement is not required under A.C.A. § 14-14-910. That statute, a part of the "County Government Code," authorizes counties to enter into "interlocal agreements," and provides at subsection (d) for the submission of such agreements to "legal counsel." The statute requires the approval of such "legal counsel" prior to and as a condition precedent to the final adoption and performance of the agreement. Subsection (e) of the same statute requires my approval with respect to any such agreement made by a county which "includ[es] a state or a state agency. . . ." Presumably this requirement is effective when the state or a state agency is a party to the interlocal agreement.See Ops. Att'y Gen. 96-274, 94-046, 93-298, 93-018, and 93-134. It does not appear that the state or a state agency is a party to the agreement at issue.
Because, moreover, you have specifically indicated that the Agreement is entered into under the provisions of A.C.A. § 14-14-910, and the Agreement indeed reflects this fact, the provisions of A.C.A. §§ 25-20-101
to -108, regarding "Interlocal Cooperation Agreements," which provisions contain a requirement of Attorney General approval, are not applicable.
Because, therefore, the applicable provision is A.C.A. § 14-14-910, and neither the state nor a state agency is a party to the Agreement, my approval is unnecessary.
Senior Assistant Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:ECW/cyh